Citation Nr: 1340639	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-06 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a thoracic spine disorder, to include osteopenia and a T7 compression fracture, also claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978, and from February 1982 to March 1986.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota.  In September 2011, the Board remanded the claim for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In September 2011, the Board  directed that the Veteran be scheduled for another VA examination to ascertain the etiology of his claimed thoracic spine disorder as the evidence on file was insufficient to decide the claim.  The examination was scheduled in February 2012. Veterans Hospital Administration (VHA) personnel indicated that the Veteran "REFUSED EXAM [AT] THIS LOCATION." In March 2012, the AMC contacted the Veteran by telephone to inquire about his reason for refusing to attend the examination.  The Veteran responded that he wished to withdraw his appeal. The RO informed him that he needed to provide written verification of his intent to withdraw, and provided him with the appropriate form.  He did not respond, and instead, in June 2012, submitted a request for expedited processing and waiver of consideration of additional evidence by the Agency of Original Jurisdiction.  Thus, it appears that the Veteran does not wish to withdraw his appeal.

Given that the record remains inadequate to decide the appeal, another attempt should be made to afford the Veteran a VA examination to obtain an opinion concerning the Veteran's claim that his thoracic spine disorder is secondary to already service-connected disabilities.  The Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The United States Court of Appeals for Veterans Claims ("Court") has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA orthopedic examination so that an opinion may be obtained as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a thoracic spine disorder, to include T7 compression fracture and osteopenia, incurred in or aggravated by his military service or a service-connected disability.  The examiner is asked to identify any disability of the thoracic spine and list the diagnoses. Thereafter address the following: 

(a)  Whether it is clear and unmistakable that any diagnosed thoracic spine disorder pre-existed service in light of the September 2006 private report indicating a childhood back injury and if so, whether his current diagnosis or diagnoses was(were) clearly and unmistakably not aggravated beyond the normal progression of the illness due to service; consideration should be made of ongoing in-service complaints and treatment for back pain from 1977 through 1986.

(b)  Whether any diagnosed thoracic spine disorder(s) is(are) directly due to the Veteran's military service, to include ongoing in-service complaints and treatment for back pain from 1977 through 1986 versus post-service injuries or incidents to include multiple motor vehicle accidents.

(c) Whether it is at least as likely as not that any diagnosed thoracic spine condition was caused or aggravated by his service-connected cervical spine or right shoulder disabilities. )  

(d) Whether the Veteran's osteopenia was caused or aggravated by any medication, to include lithium, the Veteran takes in connection with his service-connected schizophrenia.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given, resolving any conflicting medical opinions rendered without resorting to speculation.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).


The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If it is determined that the Veteran's thoracic spine disorder was aggravated by service-connected disability, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, should be associated with the claims folder, if feasible.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


